BabNHill, J.,
dissenting: The question here presented involves an interpretation of Art. II, sec. 29, of-the North Carolina Constitution which places certain limitations upon the power of the General Assembly to enact private, local or special legislation. The pertinent part thereof reads as follows:
“The General Assembly shall not pass any local, private or special act . . . establishing or changing the lines of school districts; . . . *8nor shall the General Assembly enact any such local, private or special act by the partial repeal of a general law. . . . Any local, private or special act or resolution passed in violation of the provisions of this section shall be void. The General Assembly shall have power to pass general laws regulating matters set out in this section.”
In the interpretation of the meaning of the word “local,” as used in this section, we must do so as that term is contra-distinguished from the word “general” as used in the same section.
Having due regard for the language of the section as a whole it seems clear that “local” and “general” are to be given their usual and ordinary meaning. Local means belonging or confined to a particular place or locality. A local law is one whose operation is intended to be restricted within certain limits less than the limits of the legislative jurisdiction. Though restricted in its operation to a particular territory, it may be either public or private. It is local because it is operative in a limited jurisdiction only. On the other hand, general means common to all or to the greatest number. A general law is one framed in terms restricted to no locality and operating equally upon all. Callahan, Cyc. Law Diet. If the act applies to restricted territory it is local even though it may be public. It is general when it is State-wide in application.
That, to be general, a law must be State-wide in scope was modified by this Court in In re Harris, 183 N. C., 633, 112 S. E., 425; but the rule was followed in S. v. Harris, 216 N. C., 746.
This interpretation, which seems to be the clear intent of the section, is fortified when we consider the evil that the people sought to remedy when the amendment was adopted. It had come to be that the major portion of the time of the Legislature was consumed in the consideration and passage of private acts, special acts and acts, though public in character, which were limited to a restricted territory — usually one or more counties. This was so to such an extent that it had become an evil to which the people sought to put a stop by the adoption in 1916 of this section of the Constitution. This evil is graphically illustrated by the brief history of the financial affairs of Buncombe County set out in the brief of defendants.
Article II, sec. 29, of the Constitution expressly withdraws from the Legislature the power to create a school district. This, I understand, is conceded, and it has been so held by this Court. Galloway v. Board of Education, 184 N. C., 245, 114 S. E., 165; Sechrist v. Comrs., 181 N. C., 511, 107 S. E., 503; Trustees v. Trust Co., 181 N. C., 306, 107 S. E., 130; Robinson v. Comrs., 182 N. C., 590, 109 S. E., 885; Woosley v. Comrs., 182 N. C., 429, 109 S. E., 368.
How then can the General Assembly delegate to a county board of education or to other local authorities a power it does not possess ?
*9This is not answered by the assertion that the act deals only with the mechanics. The county board of education has no inherent power to create a school district nor does it possess other statutory authority so to do. It derives its authority from this act. Delete the authority to create a district and the act is meaningless. Eliminate the creation of a district and the other action of the county authorities is void.
Thus it has been expressly held by this Court that the provisions for bonds and taxation to carry out the purposes of an act unconstitutionally creating a school district are void. Trustees v. Trust Co., supra; Sechrist v. Comrs., supra; Armstrong v. Comrs., 185 N. C., 405, 117 S. E., 388. In the Sechrist case, supra, the Court expressly declined to reconsider the Trust Co. case.
The Legislature may not delegate power which directly contravenes constitutional provisions. 16 C. J. S., 407; Arnold v. Sullenger, 254 Pac., 267. The exercise of power by a subordinate agency delegated to it is the same in effect as if such power were directly exercised by the Legislature. 16 C. J. S., 412; S. v. Morwood, 57 S. W., 875. The power to delegate authority is subject always to the rule that the Legislature may not authorize the exercise of any power or the doing of any act which exceeds or transgresses its constitutional limitation. It may not authorize others to do what it is forbidden to do. “A stream may not rise higher than its source.”
Clearly the primary purpose of the act is to authorize the creation of school districts. The provisions for bonds and taxation are merely incidental — though essential — to the primary purpose.
The act is captioned in part: “An act to authorize creation of school districts.” The body of the act provides that upon the hearing of a petition signed by not less than 10% of the qualified voters’ of a designated territory requesting the creation of a school district, etc., “the board of education . . . may grant such petition and enter an order creating a school district, comprising either the territory described in such petition or a part of such territory and additional territory.” It then provides for the naming of the district so created. It is then, and only then, that the board of education may petition the county authorities for an election. Having authorized the creation of the district and the issuance of bonds and the levy of a tax in furtherance of the purposes for which the district was created, it was essential that the Legislature prescribe the mechanics and the method of procedure so as to make the delegation of authority effective.
It is to be noted that while, under the act, a district may be formed without the election or the issuance of bonds, both the holding of the election and the issuance of the bonds are dependent upon the prior creation of a district.
*10It is also to be noted that in creating a district the board of education is not limited to the territory described in the petition but it may create a district “comprising either the territory described in such petition or a part of such territory and additional territory.” This authority carries with it plenary power not only to establish a district but also to change the lines of existing administrative districts for the power to include other territory in the proposed district is not limited. It is left to the board of education to determine and to describe the lines of the new district — a power withheld from the General Assembly by the language of the section.
Our present Constitution in Art. IX, sec. 2, provides that “The General Assembly, at its first session under this Constitution, shall provide by taxation and otherwise for a general and uniform system of public school, wherein tuition shall be free of charge to all children of the State between the ages of six and twenty-one years.”
If time and space would permit it would be interesting to trace fully the history of school legislation under this provision and to note the various evasions of the solemn duty thus imposed upon the General Assembly before it finally in fact provided a general and uniform system of public schools.
Suffice it to say that for many years after the adoption of the Constitution, due to the prevailing economic conditions and the belief of many that “the taxation of the rich for the education of the poor is socialistic,” no real substantial effort was made to provide an adequate school system. As a consequence, we had the one-room, one-teacher school for a four months’ term in many communities and no school at all in others, until the Aycock era. Then, at the turn of the century, Aycock, aided by Mclver, Daniels and other contemporary leaders, inaugurated an educational renaissance in North Carolina.
The first result was the creation of local taxing units and local charter districts in those communities best able to pay the tax. This resulted in an unequalized patchwork school system in that the prosperous communities were provided with adequate modernized schools while rural, ¡sparsely settled communities were left without adequate facilities or funds.
The General Assembly first attempted to remedy this condition by providing gradually enlarged equalization funds. This in turn proved inadequate and failed to meet the constitutional requirement. So for the first time, in 1933, the Legislature undertook to meet squarely the constitutional mandate by enacting ch. 562, Public Laws 1933, which was an act “to provide for the operation of a uniform system of schools in the whole of the State for a term of eight months without the levy of any ad valorem tax therefor.”
*11Tbe outstanding features of tbe change from a localized, unbalanced and patchwork system to a State-wide, unified plan of organization and operation are :
(1) The abolition of local charter, bond and tax levying districts.
(2) The elimination of land tax for support of the constitutional term.
(3) Prohibition of tax levies except as allowed in the general law.
(4) The designation of the counties and the city charter districts as the local administrative units operating under the direction and supervision of the State School Commission.
(5) The operation of all schools under a unified State-wide plan with funds provided by the State derived through taxes other than upon real property.
(6) The requirement that capital outlay funds for buildings and equipment and for maintenance of physical property is to be supplied by the several counties (or city units as the case may be), by uniform county-wide tax to supplement fines, forfeitures, etc.
(7) Adequate provision for measurably equal facilities and opportunities for all communities — rural and urban alike.
The prohibition against the levy of any tax except as authorized in the general law has not been repealed and the other material provisions of the 1933 Act have been brought forward biennially in the several State School Machinery Acts since adopted.
So noAV wé have a public school system which is “general” and “uniform” as required by the Constitution. No longer is the matter of school facilities left to the caprice of the several localities but every community, yea, every child, is to have substantially the same advantage and be subject to the same rules and regulations. Lane v. Stanly, 65 N. C., 153. See also Board v. County Comrs., 174 N. C., 469, 93 S. E., 1001. Likewise, each county of the State is divided into a convenient number of districts, in which one or more public schools must be main-' tained at least six months (now eight) in every year, as provided by Art. IS, sec. 3, of the Constitution.
That the local act under consideration is in direct conflict with the general law as outlined seems to be clear. It undertakes to authorize the county authorities to create a district, which district is not created upon a uniform basis, nor is it created under the supervision of the State School Commission. It establishes a corporate or charter district in conflict with the avowed policy of the general law eliminating such districts. It authorizes a tax otherwise than as provided in the general law, which tax is not levied on a uniform, county-wide basis, and it is in other respects in conflict with the general law. This is in direct conflict with the general policy of the State in respect to the levy of school taxes, the creation of school districts and the administration of *12the school law. S. v. Dixon, 215 N. C., 161, 1 S. E. (2d), 521, is directly in point. It is there said: “Sound policy demands that when the General Assembly has adopted a general and uniform plan or policy to be applied consistently throughout the State, local measures which tend to disrupt or destroy that plan, must yield to the more basic demands, State policy. The policy of the ‘general law of the land’ prevails over that of a contrary, local act.” Therefore, the act is unconstitutional under the principles in the Dixon case, supra.
If we hold that the provisions of the local law are in conflict with the provisions of ch. 394, Public Laws 1937, which is the State School Machinery Act of that year and which contains the same material provisions incorporated in the 1933 act — and I think that we must — then the local act has been repealed and is nonexistent. The local act under consideration was ratified 13 March, 1937. Oh. 394, Public Laws 1937, was ratified 23 March, 1937, ten days thereafter, and contains in section 32 thereof the following provision: “All Public, Public-Local or Private Laws and clauses of laws in conflict with this act, to the extent of such conflict only, are hereby repealed.” Evans v. Mecklenburg County, 205 N. C., 560, 172 S. E., 323; Moore v. Board of Education, 212 N. C., 499.
The Court, in the Moore case, supra, quotes with approval from the opinion in the Evans case, supra, as follows:
“These and other provisions of the Act of 1933 . . . including the clause which repeals all conflicting Public, Public-Local and Private Laws, indicate a legislative intent to annul or to subordinate to the new law all statutes relating to the public schools which were in effect at the time of its enactment and to establish a uniform system under which all the public schools of the State shall be conducted.”
From whichever angle we view it this act is discriminatory.
Under the present law the duty to provide capital outlay funds is placed upon the several counties. It is a county obligation and must be met by a county-wide tax.
' If we hold that this act is to enable the county to meet this obligation, then it constitutes a discrimination against the taxpayers of the district who are to pay the necessary tax to the exclusion of all other taxpayers within the county. "Why should the taxpayers within a restricted district be required to pay the tax to meet a county-wide obligation? Comrs. v. State Treasurer, 174 N. C., 141, 93 S. E., 482.
If we treat the obligation created by the issuance and sale of the bonds as that of the district and not of the county, it is a discrimination against the taxpayers living outside the bounds of the district for the act permits — though it does not require — the payment of the bonds out of general county funds. The grant of the power to a county to pledge its credit or the authority to expend its funds is an incipient step in the *13exercise of tbe power of taxation and, unless tbe obligation to be promoted be sucb as may be provided for by taxation, tbe power to make tbe pledge or to expend tbe fund does not exist and tbe Legislature cannot confer it. Being a district obligation it is not a necessary expense and tbe county may not use general funds for tbe payment thereof unless authorized by a favorable vote of tbe electors of tbe county, as a whole; Comrs. v. State Treasurer, supra. Tbe act which seeks to authorize tbe county officials to do so is, in this respect, in conflict with Art. I, sec. 17, of tbe Constitution and is invalid.
Tbe power to pay out of general funds having been conferred upon tbe county authorities we must assume that tbe power thus conferred will be exercised. It is no answer to this position to say that in tbe particular case before us no barm is likely to occur, for when a statute is being squared to tbe requirement of constitutional provision, it is what tbe law authorizes and not what is being presently done under it and not what is anticipated that furnishes tbe proper test of validity. Comrs. v. State Treasurer, supra. It is not within tbe legislative power to grant tbe right to tax one community for tbe exclusive benefit of another. Comrs. v. State Treasurer, supra; Keith v. Lockhart, 171 N. C., 451, 88 S. E., 460; Faison v. Comrs., 171 N. C., 411, 88 S. E., 761. See also Cooley on Taxation (3d), 420; Judson on Taxation, see. 254; 37 Cyc., 749.
Eor tbe reasons stated I am of tbe opinion that tbe act under consideration is'unconstitutional and void for that: (1) It is local; (2) it is in direct conflict with tbe general policy and law of tbe State; and (3) it is discriminatory. Furthermore, it has been repealed.
DeviN and 'WiNbobke, JJ., concur in this opinion.